Citation Nr: 0522142	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-14 394 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
PTSD.

The veteran was afforded a RO hearing in June 2000.  A 
transcript of that hearing has been associated with the 
claims folder.

This case was previously before the Board in August 2003.  
The Board denied entitlement to service connection for PTSD 
because the veteran was unable to verify his stressors in 
service.

The veteran appealed the August 2003 Board decision.  In 
April 2004, the United States Court of Appeals for Veterans 
Claims (Court) published a joint motion for remand to the 
Board for the issuance of a notice letter in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).

In July 2004 the Board remanded this case to the Appeals 
Management Center (AMC) to provide the veteran with an 
appropriate VCAA letter.  Having complied with the Board's 
remand, the AMC has returned the claim to be readjudicated by 
the Board.

FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
several medical providers have related the diagnosis to the 
veteran watching people be executed for attempting to climb 
the Berlin Wall and escape into West Germany.

2.  The veteran's claimed in-service stressor is not related 
to combat.
3.  The occurrence of the veteran's claimed in-service 
stressor is not supported by credible corroborating evidence.


CONCLUSION OF LAW

The veteran's current PTSD is not due to disease or injury 
that was incurred in active service.  38 U.S.C.A.  §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303,  3.304 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

II.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans  Claims Assistance Act of 2000 
(VCAA) was signed into law, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

As the veteran has been granted the benefit he was seeking 
(service connection for PTSD), it is determined that the 
Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  See 38 U.S.C.A. §§  5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§  3.102, 3.159 (2004).

III.  Background

The veteran's service medical records demonstrated normal 
findings upon psychiatric evaluation during his induction 
examination in February 1962 and on his separation 
examination in December 1963.  During both examinations he 
denied having any psychiatric problems or terrifying 
nightmares in medical history questionnaires that accompanied 
both examinations.  His service medical records did not show 
that he ever received psychiatric treatment or was ever 
diagnosed with a chronic psychiatric disorder during active 
duty.  Service medical records showed that during his 
deployment to Germany he was treated at military medical 
facilities located in the communities of Mannheim, Sandhofen 
and Heidelberg in what was then called the Federal Republic 
of Germany (West Germany).  A dental treatment report shows 
that Troop B, 3rd Reconnaissance Squadron of the 8th Cavalry 
had its APO (Army Post Office) in the German town of 
Sandhofen.

Post-service records show that the veteran did not begin to 
receive psychiatric counseling and treatment until 1994.  VA 
and private medical records dated 1996 - 2002 show that the 
veteran was diagnosed with PTSD which was objectively linked 
to witnessing the deaths of several East Berliners who were 
shot by East German soldiers while attempting to escape over 
the Berlin Wall and feeling helpless in being unable to 
undertake any action to assist them.
The veteran's service records and DD 214 Form show that he 
served in the United States Army and that his Military 
Occupational Specialty (MOS) was as an intermediate speed 
radio operator.  The records do not reflect that he received 
any military decorations for combat service.  During service 
he was stationed in Germany from August 1962 to February 1964 
and was attached to Troop B of the 3rd Reconnaissance 
Squadron of the 8th Cavalry.  According to the veteran's 
personnel records he arrived in Bremerhaven, Germany, in 
August 1962.  In correspondence from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) that 
was dated December 1999, USASCRUR reported that Troop B, 3rd 
Reconnaissance Squadron of the 8th Cavalry was stationed in 
Sandhofen, Germany, during the period from 1962 - 1964.

In his oral testimony presented to a hearing officer in June 
2000 and in various written statements made in support of his 
claim, the veteran reported that he was a radio operator 
attached to Troop B of the 3rd Reconnaissance Squadron of the 
8th Cavalry.  According to his account, his unit was posted 
in the city of Berlin near the Berlin Wall and because he was 
a radio operator he was often positioned in elevated areas to 
improve reception of radio signals.  From these heights he 
possessed a good view of the Berlin Wall and was thus able to 
witness several incidents in which East Berliners attempting 
to escape to West Berlin were shot and killed by East German 
soldiers guarding the border.  He stated that he was under 
strict orders not to intervene and reported feeling guilty 
over being unable to assist the victims or otherwise take 
retaliatory action against their assailants.  He reported 
that he could hear the sounds of gunshots and victims screams 
coming from the area of the Berlin Wall and that his most 
vivid memory was of witnessing an East Berlin man and his 
wife get shot and killed during an escape attempt.  He 
testified that he experienced depression and disturbing and 
distressing intrusive thoughts, nightmares and memory 
flashbacks relating to these incidents.

With regard to the aforementioned stressor, the veteran 
submitted into the record a letter dated June 1998 from the 
United States Embassy in Berlin, Germany, in which the Acting 
Chief of the Consular Section presented the following 
statement to the veteran's representative:
"This is in response to your letter . . . regarding (the 
veteran).  You asked us to verify that while he was 
stationed in Berlin from February 1962 to February 1964 
he could have witnessed people from East Berlin going 
over the (Berlin) Wall.  The Wall was built in 1961 and 
it is quite possible that (the veteran) saw people 
escaping or trying to escape.  During those early years 
especially there were numerous attempts by East 
Berliners to escape - not all successful.  If (the 
veteran) states he saw people being dragged back or 
shot, that is also quite believable.  Even if he were 
not an actual eyewitness of such events, living in 
Berlin he would have been very aware of the situation."

At his June 2000 RO hearing the veteran also reported that he 
had been present in Germany during the Cuban Missile Crisis 
and that during the height of diplomatic and military 
tensions between the United States and the Soviet Union he 
witnessed armed troops, aircraft and military vehicles from 
both sides square off and take up defensive and offensive 
positions against each other in preparation for a military 
confrontation.  According to his recollection, he was 
informed that as a forward-deployed soldier he and his fellow 
troops would have a life expectancy of only several minutes 
after the onset of combat.  Although he denied that he had 
ever come under fire from soldiers on the other side or that 
he ever engaged in actual military combat, he stated that the 
threat of war during the Cuban Missile Crisis was so intense 
that he felt his own death was imminent.  Ever since then, he 
continued to experience feelings of anxiety and depression 
relating to this moment in history.

The veteran submitted a letter written by his mother, dated 
September 2003.  The letter stated that while on vacation in 
Germany in September 1963, the veteran's mother's vacation 
was cut short as the veteran was called for border duty.  In 
this letter, the veteran's mother further states that the 
veteran picked her up in Frankfurt and brought her to a guest 
house in Mannheim.

The veteran also submitted copy of his certificate thanking 
him for his service and initiating him as a member of the 
border legion, signed in September 1963.  The certificate 
includes a map of the area in which the veteran's unit 
served; this map indicates the nearest town on the East 
German side of the border was Tann, while the nearby towns on 
the West German side of the border included Mansbach and 
Rasdorf.



IV.  Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
3.303 (2004).  See also Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. §1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).  
See also Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2004).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Board is cognizant of a recent case decided by the Court, 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  In Pentecost, the veteran alleged that his 
stressors were the result of enemy fire and submitted 
evidence that his unit was subjected to rocket attacks. The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances is not necessary.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

V.  Analysis

The veteran seeks service connection for PTSD.  He contends 
that while on active duty in Germany as a radio operator, he 
witnessed several incidents in which East Berliners 
attempting to escape to West Berlin over the Berlin Wall were 
shot and killed by East German soldiers guarding the border.

As noted above, service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition, 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2002); Moreau v. Brown, 9 Vet. App. 389 (1996).

With respect to element (1), the VA outpatient treatment and 
examination records discussed above reflect many diagnoses of 
PTSD.  More over, these reports provide the necessary link 
between veteran's current PTSD symptomatology and the claimed 
in-service stressors under 38 C.F.R. § 3.304(f).  See in 
particular the conclusion of the September 1996 private 
report of J.P.T., the MHC records dated 1998 and the VAMC 
outpatient treatment records.  Element (3) is therefore also 
satisfied.  The crucial element is element (2), stressors.

As noted above, stressors are conceded if it is established 
that a veteran "engaged in combat with the enemy" within the 
meaning of the law.  See 38 U.S.C. § 1154 (West 2002); 38 
C.F.R. § 3.304(d), (f) (2004).  The Board notes that the 
veteran's service records show no evidence of combat service.  
The Board further notes that correspondence from USASCRUR, 
dated December 1999, reported that Troop B, 3rd 
Reconnaissance Squadron of the 8th Cavalry was stationed in 
Sandhofen, Germany, during the period from 1962 - 1964.

As discussed above, there must be credible supporting 
evidence that the alleged stressors actually occurred in 
order to warrant service connection.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).  In this regard, the veteran's own 
contentions and/or testimony are insufficient, standing 
alone, to verify his stressors.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  Accordingly, the remaining question 
concerns corroboration that the asserted in-service stressors 
actually occurred.  

The veteran has repeatedly stated that his stressors occurred 
while he was serving along the Berlin Wall.  However, the 
documentary evidence in the claims folder shows clearly that 
the veteran did not serve within 150 mile of Berlin.  
According to the certificate thanking the veteran for his 
service on the East German-West German border, the veteran 
served in the area of Tann, Rasdorf and Mansbach, all of 
which are in the area of Fulda, and more than 150 miles from 
Berlin.  The statement from the veteran's mother refers to 
border service, but again, the only places named are Mannheim 
and Frankfurt, both of which are 200 miles or more from 
Berlin.  The report from USACRUR refers not to Berlin, but 
instead to Sandhofen.  Although the veteran has presented a 
letter from the Acting Chief of the Consular Section of the 
Embassy of the United States, this letter verifies only that 
violent and distressing events occurred in Berlin, not that 
the veteran was present at such events.

Thus, the record establishes that the veteran's unit served 
near the East German border, but not near Berlin.  In view of 
this evidence, it is necessary to consider whether the 
veteran is merely confusing the East German-West German 
border in the area of Thuringia and Fulda with the "Berlin 
wall."  If such were the case, it could be argued that the 
events described by the veteran in fact occurred near the 
border, and that his reference to the "Berlin Wall" is 
merely a mis-statement.  However, the veteran's references to 
the Berlin Wall and to events in Berlin have been repeated 
and emphasized to a degree that makes it clear he means the 
"Berlin Wall" and not a border in a remote area, such as 
Tann.  In a statement dated September 16, 2002, for example, 
the veteran asserted the following:

I did duty on the Berlin Wall.  I was there 
when President Kennedy did his speech standing 
on the Berlin Wall.  I was all over the Berlin 
Wall.

Because the verteran's repeated assertions that his stressors 
occurred near the Berlin Wall are inconsistent with the 
documentary evidence in the claims folder, the veteran's 
statements cannot be accepted as credible accounts of the 
stressors.  As the record does not include sufficient 
corroborating evidence of the stressors, the claim must be 
denied.


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


